


Exhibit 10.6

 

TRANSACTION AGREEMENT

 

by and between

 

COMMONWEALTH REIT

 

and

 

SELECT INCOME REIT

 

--------------------------------------------------------------------------------

 

March 12, 2012

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

SECTION 1

DEFINITIONS

1

 

 

 

1.1

Definitions

1

 

 

 

SECTION 2

PRELIMINARY ACTIONS, PROPERTIES TRANSFER; ETC.

6

 

 

 

2.1

Preliminary Actions

6

2.2

Other Action

8

 

 

 

SECTION 3

POST-EFFECTIVE DATE RIGHTS AND COVENANTS

8

 

 

 

3.1

Cooperation, Exchange of Information, Retention of Records, and Costs of
Reporting

8

3.2

Restrictions

11

 

 

 

SECTION 4

REPRESENTATIONS

11

 

 

 

SECTION 5

INDEMNIFICATION

12

 

 

 

5.1

Indemnification by CWH

12

5.2

Indemnification by SIR

12

5.3

Certain Limitations, Etc.

12

5.4

Priority of Section 6

13

 

 

 

SECTION 6

TAX MATTERS

13

 

 

 

6.1

General Responsibility for Taxes

13

6.2

Allocation of Certain Taxes among Taxable Periods

14

6.3

Filing and Payment Responsibility

15

6.4

Refunds and Credits

16

6.5

Tax Contests

16

 

 

 

SECTION 7

MISCELLANEOUS

17

 

 

 

7.1

Arbitration

17

7.2

Notices

19

7.3

Waivers, Etc.

20

7.4

Assignment; Successors and Assigns; Third Party Beneficiaries

20

7.5

Severability

20

7.6

Counterparts, Etc.

21

7.7

Governing Law

21

7.8

Section and Other Headings; Interpretation

21

7.9

Exculpation

21

 

i

--------------------------------------------------------------------------------


 

TRANSACTION AGREEMENT

 

THIS TRANSACTION AGREEMENT made March 12, 2012, by and between COMMONWEALTH
REIT, a Maryland real estate investment trust (“CWH”) and SELECT INCOME REIT
(“SIR”), a Maryland real estate investment trust.

 

RECITAL

 

SIR is a wholly-owned subsidiary of CWH.

 

The principal assets of SIR are 251 properties previously contributed to SIR’s
wholly-owned subsidiary, SIR REIT (“REIT Sub1”) and to REIT Sub1’s wholly-owned
subsidiary, SIR Properties Trust (“REIT Sub2”) by CWH.

 

SIR filed a registration statement on Form S-11 under the Securities Act of 1933
with respect to an initial public offering of up to 9,200,000 of its common
shares of beneficial interest, $0.01 par value (including the underwriters’
option to purchase 1,200,000 shares to cover over allotments, which has been
exercised).

 

In connection with the foregoing, the parties wish to define certain rights and
obligations in connection with their businesses.

 

NOW, THEREFORE, it is agreed:

 

SECTION 1
DEFINITIONS

 

1.1           Definitions.

 

Capitalized terms used in this Agreement shall have the meanings set forth
below:

 

(1)           “AAA”:  as defined in Section 7.1.

 

(2)           “Action”:  any litigation or legal or other action, arbitration,
counterclaim, investigation, proceeding, request for material information by or
pursuant to the order of any Governmental Authority, or suit, at law or in
arbitration or equity commenced by any Person.

 

(3)           “Affiliate”:  with respect to any Person, any other Person
controlling, controlled by or under common control with, such Person, with
“control” for such purpose, with respect to an Entity, meaning the possession of
the power to vote or direct the voting of a majority of the voting securities
of, or other voting interests in, such Entity which are entitled to elect
directors, trustees or similar officials of such Entity.

 

(4)           “Agreement”:  this Transaction Agreement, together with the
Schedules hereto, as amended in accordance with the terms hereof.

 

--------------------------------------------------------------------------------


 

(5)           “Arbitration Award”:  as defined in Section 7.1.

 

(6)           “Business Day”:  any day which is neither a Saturday or Sunday nor
a legal holiday on which commercial banks are authorized or required to be
closed in the Commonwealth of Massachusetts.

 

(7)           “Charter”:  with respect to any Entity, its constituent governing
documents, including, by way of example, its certificate of incorporation and
by-laws (if a corporation), its operating agreement and certificate of formation
(if a limited liability company), its declaration of trust and by-laws (if a
real estate investment trust) and its limited partnership agreement and
certificate of limited partnership (if a limited partnership).

 

(8)           “Cisco”: as defined in Section 3.1.

 

(9)           “Code”:  the United States Internal Revenue Code of 1986, as from
time to time in effect, and any successor law, and any reference to any
statutory provision shall be deemed to be a reference to any successor statutory
provision.

 

(10)         “Commission”:  the United States Securities and Exchange
Commission.

 

(11)         “Contract”:  any lease, contract, instrument, license, agreement,
sales order, purchase order, open bid or other obligation or commitment (whether
or not written) and all rights and obligations therein or thereunder.

 

(12)         “Covered Liabilities”:  as defined in Section 5.1.

 

(13)         “Credit Facility”: the revolving credit facility among SIR, Wells
Fargo Bank National Association and the other lenders party thereto to be dated
the Effective Date.

 

(14)         “CWH”:  as defined in the preamble to this Agreement.

 

(15)         “CWH Expenses”:  all costs, expenses and fees (including in each
case the reasonable fees and disbursements of counsel of CWH and its
Subsidiaries other than SIR or any member of the SIR Group) incident to the
drafting, negotiation, execution and delivery of this Agreement and all other
agreements, instruments and other documents entered into by CWH or any CWH
Subsidiary (other than SIR or any member of the SIR Group) in connection
herewith.

 

(16)         “CWH Group”:  CWH and each Entity (i) whose income is included in
the federal Income Tax Return Form 1120-REIT with CWH as the parent or (ii) that
is a Subsidiary of CWH, but excluding, in each case, any Entity in the SIR
Group.

 

(17)         “CWH Indemnified Parties”:  as defined in Section 5.2.

 

(18)         “CWH Liabilities”:  all (i) liabilities which represent CWH
Expenses and, (ii) current Liabilities which were transferred to CWH as part of
the distribution paid under Section 2.2(a),

 

2

--------------------------------------------------------------------------------


 

whether arising before or after the transfer of the Properties and the Property
Assets to REIT Sub1 and/or REIT Sub2.

 

(19)         “CWH Note”:  as defined in Section 2.1(e).

 

(20)         “Disputes”:  as defined in Section 7.1.

 

(21)         “Effective Date”:  the date on which the SIR Common Shares sold
pursuant to the SIR Registration Statement are paid for by the underwriters
named therein.

 

(22)         “Entity”:  a real estate investment trust, a corporation, a limited
liability company, a partnership, an association, a trust or any other entity or
organization, including a government or political subdivision or any agency or
instrumentality thereof.

 

(23)         “Exchange Act”:  the United States Securities Exchange Act of 1934,
as amended and in effect from time to time.

 

(24)         “GAAP”: generally accepted accounting principles as in effect from
time to time in the United States of America.

 

(25)         “Governmental Authority”: any nation or government, any state or
other political subdivision thereof, any federal, state, local or foreign entity
or organization exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including any
governmental authority, agency, department, board, commission or instrumentality
of the United States, any state of the United States or any political
subdivision thereof, and any tribunal.

 

(26)         “Holding Companies”:  Hawaii Soupson LLC and Hawaii 2 x 5 O
Properties Trust.

 

(27)         “Income Taxes”:  any and all Taxes to the extent based upon or
measured by net income (regardless of whether denominated as an “income tax,” a
“franchise tax” or otherwise), imposed by any Taxing Authority, together with
any related interest, penalties or other additions thereto.

 

(28)         “Leases”:  collectively, the Tenant leases of the Properties listed
on Schedule 1.1(32).

 

3

--------------------------------------------------------------------------------


 

(29)         “Liability”:  any and all debts, liabilities and obligations,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
accrued or unaccrued, known or unknown, whenever arising, including all costs
and expenses relating thereto, and including those debts, liabilities and
obligations arising under any law, rule, regulation, Action, threatened Action,
order or consent decree of any Governmental Authority or any award of any
arbitrator of any kind, and those arising under any contract, commitment or
undertaking.

 

(30)         “License”:  any federal, state, local or foreign Governmental
approval, authorization, certificate, license, permit or exemption to which any
Person is a party or that is or may be binding upon or inure to the benefit of
any Person or its securities, properties or business.

 

(31)         “Person”:  any individual or any Entity.

 

(32)         “Properties”:  the properties listed on Schedule 1.1(32), each a
“Property.”

 

(33)         “Property Assets”:  with respect to any Property, (i) all land
together with any appurtenances thereto and any buildings, structures or other
improvements thereon, (ii) all furnishings, fixtures and equipment located
thereon or affixed thereto, (iii) all cash reserves established to pay for
furnishings, fixtures and equipment for such Property, (iv) all Leases and all
Contracts for goods and services provided to such Property, but if not
exclusively provided to such Property, only to the extent actually provided to
such Property, (iv) all Licenses related to such Property and (v) all books and
records to the extent related to the foregoing; provided, however, that Property
Assets shall include the foregoing only to the extent of a party’s interest
therein and shall not, in any event, include refunds in respect of property tax
or other liabilities for which any Tenant is liable under any Lease.

 

(34)         “Property Owners”:  the CWH Subsidiaries listed on Schedule
2.1(e)(i) and Schedule 2.1(e)(ii).

 

(35)         “Proceeds”:  all cash received by SIR from the sale of SIR Common
Shares contemplated by the SIR Registration Statement.

 

(36)         “REIT Sub1”:  as defined in the Recital.

 

(37)         “REIT Sub2”:  as defined in the Recital.

 

(38)         “RMR”: as defined in Section 2.2.

 

(39)         “RRPT”: as defined in Section 3.1.

 

(40)         “Rules”:  as defined in Section 7.1.

 

4

--------------------------------------------------------------------------------


 

(41)         “Securities Act”:  the United States Securities Act of 1933, and
the rules and regulations of the Commission thereunder, all as from time to time
in effect.

 

(42)         “SIR”:  as defined in the preamble to this Agreement.

 

(43)         “SIR Common Shares”:  common shares of beneficial interest, $0.01
par value, of SIR.

 

(44)         “SIR Expenses”:  (a) all costs, expenses, fees and underwriting
commissions (including in each case the reasonable fees and disbursements of
counsel) of SIR, REIT Sub1 and REIT Sub2, incident to (i) the drafting,
negotiation, execution and delivery of this Agreement and all other agreements,
instruments and documents entered into in connection herewith, (ii) the
preparation, printing, filing and distribution under the Securities Act of the
SIR Registration Statement (including financial statements and exhibits), each
preliminary prospectus and prospectus in connection therewith and all amendments
and supplements to any of them, (iii) the registration or qualification of the
SIR Common Shares for offer and sale under the securities and Blue Sky laws of
the several states, (iv) the initial listing of the SIR Common Shares on the New
York Stock Exchange, (v) furnishing such copies of the SIR Registration
Statement, the final prospectus contained therein and all amendments and
supplements thereto as may be requested for use by the underwriters named
therein, and (vi) the drafting, negotiation, execution and delivery of the
Credit Facility and all other agreements, instruments and documents to be
executed in connection therewith, including any arrangement, upfront,
administrative and other fees and expenses of lenders in connection with the
Credit Facility, and (b) all title insurance costs and all real property
transfer Taxes, and all excise, sales, use, value added, registration, stamp,
recording, documentary, conveyancing, property, transfer, gains and similar
Taxes, levies, charges and fees, including any associated deficiencies,
interest, penalties, additions to Tax or additional amounts, in any such case in
connection with the transfers referred to in Section 2.1(e) and (f) and the
transfer by Masters Properties LLC of a property known as the Diamond Head self
storage facility.

 

(45)         “SIR Group”:  SIR and each Entity (i) whose income after the
Effective Date will be included in the federal Income Tax Return Form 1120-REIT
with SIR as the parent or (ii) that is a Subsidiary of SIR on or after the
Effective Date.

 

(46)         “SIR Indemnified Parties”:  as defined in Section 5.1.

 

(47)         “SIR Liabilities”:  all (i) liabilities which represent SIR
Expenses and (ii) Liabilities, whether arising before or after the transfer of
the Properties and Property Assets to SIR LLC, but not including those current
Liabilities which were transferred to CWH as part of the distribution paid under
Section 2.2(a).

 

(48)         “SIR Registration Statement”:  the registration statement on
Form S-11 filed by SIR under the Securities Act with respect to up to 9,200,000
SIR Common Shares, as amended (including the underwriters’ option to purchase
1,200,000 SIR Common Shares to cover over allotments, which has been exercised).

 

5

--------------------------------------------------------------------------------


 

(49)         “Subsidiary”:  with respect to any Entity, any other Entity in
which (i) a majority of the voting securities, or other voting interests which
are entitled to elect directors, trustees or similar officials of such other
Entity, or (ii) a majority of the equity interests of such other Entity, is
owned directly or indirectly by such Entity or any Subsidiary of such Entity.

 

(50)         “Tax Contests”:  as defined in Section 6.5.

 

(51)         “Taxes”:  any net income, gross income, gross receipts, sales, use,
excise, franchise, transfer, payroll, premium, real property or windfall profits
tax, alternative or add-on minimum tax, or other similar tax, fee or assessment,
together with any interest and any penalty, addition to tax or other additional
amount imposed by any Taxing Authority, whether any such tax is imposed directly
or through withholding.

 

(52)         “Taxing Authorities”:  the United States Internal Revenue Service
(or any successor authority) and any other domestic or foreign Governmental
Authority responsible for the administration of any Tax.

 

(53)         “Tax Returns”:  all returns, reports, estimates, information
statements, declarations and other filings relating to, or required to be filed
by any taxpayer in connection with, its liability or reporting for, or its
payment or receipt of any refund of, any Tax.

 

(54)         “Tenants”: collectively, the tenants under any Lease of all or a
portion of the Properties.

 

SECTION 2
PRELIMINARY ACTIONS, OTHER ACTIONS

 

2.1           Preliminary Actions.

 

Prior to the execution and delivery of this Agreement, the following actions
were taken:

 

(a)           SIR was organized as a Maryland real estate investment trust on or
about December 19, 2011;

 

(b)           CWH advanced funds on behalf of SIR to pay certain SIR Expenses
related to the offering of SIR Common Shares;

 

(c)           REIT Sub1 and REIT Sub2 were organized as Maryland real estate
investment trusts on or about February 8, 2012;

 

6

--------------------------------------------------------------------------------


 

(d)           SIR filed the SIR Registration Statement on December 22, 2011;

 

(e)           in consideration of the issuance to CWH of 22,000,000 SIR Common
Shares and SIRs demand promissory note in the original principal amount of
$400,000,000 (the “CWH Note”):

 

(i)  each of the Property Owners listed on Schedule 2.1(e)(i) transferred and
conveyed all its right, title and interest in and to all of the land more
particularly described in Schedule 1.1(32) that is identified in said Schedule
as being owned by such Property Owner, together with all other Property Assets
with respect thereto, to REIT Sub2 and REIT Sub2 assumed and agreed to timely
pay, perform, observe and discharge all Liabilities arising out of or related to
such Property Assets, whether arising before or after the date of transfer and
which are agreed to be SIR Liabilities for purposes of Section 5.2(b); and

 

(ii)  each of the Holding Companies assigned, transferred and conveyed 100% of
the limited liability company membership interest of the Property Owners listed
on Schedule 2.1(e)(ii), which own the land more particularly described in
Schedule 1.1(32) that is identified in said Schedule as being owned by such
Property Owner, together with all other Property Assets with respect thereto, to
REIT Sub1 and REIT Sub1 became the member of such Property Owners and assumed
and agreed to timely pay, perform, observe and discharge all Liabilities arising
out of or related to the membership interests and/or such Property Assets,
whether arising before or after the date of transfer and which are agreed to be
SIR Liabilities for purposes of Section 5.2(b);

 

(f)            THE PROPERTY ASSETS OF THE PROPERTY OWNERS LISTED ON SCHEDULE
2.1(e)(i) WERE TRANSFERRED AND CONVEYED “AS IS, WHERE IS”, WITHOUT ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED (INCLUDING ANY EXPRESS OR IMPLIED
WARRANTY OF TITLE, OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE);
NO REPRESENTATIONS OR WARRANTIES EXPRESS OR IMPLIED (INCLUDING ANY EXPRESS OR
IMPLIED WARRANTY OF TITLE, OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR
PURPOSE) WERE MADE WITH RESPECT TO PROPERTY ASSETS HELD BY THE PROPERTY OWNERS
LISTED ON SCHEDULE 2.1(e)(ii);

 

(g)           SIR has applied for listing of the SIR Common Shares for trading
on the New York Stock Exchange;

 

(h)           SIR entered into a Closing Agreement with Wells Fargo Bank
National Association and the other lenders party thereto pursuant to which, upon
satisfaction of certain conditions set forth therein, the Credit Facility will
become effective on the Effective Date;

 

7

--------------------------------------------------------------------------------


 

(i)            CWH’s Board of Trustees (or an authorized committee thereof)
approved the execution and delivery of this Agreement and ratified and approved
the transactions described herein; and

 

(j)            SIR’s Board of Trustees (or an authorized committee thereof)
approved the execution and delivery of this Agreement and ratified and approved
the transactions described herein.

 

2.2           Other Actions.

 

(a)           Prior to the Effective Date, the Board of Trustees of SIR declared
a distribution to CWH, as SIR’s sole shareholder, payable at the commencement of
business on the Effective Date (and prior to the time CWH ceases to be SIR’s
sole shareholder) of all current assets (excluding any cash representing
Proceeds) of the SIR Group, subject to all current Liabilities (excluding the
advance referred to in Section 2.1(b) or any Liability representing repayment of
principal under the Credit Facility) of the SIR Group, all as determined as of
the close of business on the Effective Date in accordance with GAAP applied in a
manner consistent with past practice of the CWH Group and which shall include
interest expense and all items of income and expense customarily prorated in
sales transactions involving properties similar to the Properties including
fixed and additional rents, real estate taxes and assessments and operating
expenses.  Prior to the action of the Board of Trustees of SIR contemplated by
the prior sentence, the Board of Trustees, or Board of Directors, as the case
may be, of each subsidiary of REIT Sub1 declared a distribution to REIT Sub1,
the sole shareholder or member, as the case may be, of each such subsidiary, and
then the Board of Trustees of REIT Sub1 declared a distribution to SIR, REIT
Sub1’s sole shareholder, each payable immediately prior to the payment of SIR’s
distribution to CWH, of such of their respective current assets and Liabilities
as may be required to fully effect the distribution from SIR to CWH.

 

(b)           On the Effective Date SIR will enter into a Business Management
Agreement and a Property Management Agreement with Reit Management & Research
LLC (“RMR”) under which SIR acknowledges that RMR manages other businesses, and
will not be required to present SIR with investment opportunities that RMR
determines are within the investment focus of another business managed by RMR. 
RMR will have discretion to determine which investment or leasing opportunities
to present to SIR or to other businesses it manages.  SIR will also agree with
RMR to first offer any property that it determines to sell and that is within
the principal investment focus of another REIT managed by RMR to such REIT prior
to entering into any sale or other disposition arrangement for such property. 
Each other REIT managed by RMR has agreed to a similar right of first offer
under its business management agreement with RMR.

 

8

--------------------------------------------------------------------------------

 

(c)           Promptly following the Effective Date, SIR will repay to CWH the
principal of the CWH Note and the advance referred to in Section 2.1(b).

 

SECTION 3
POST-EFFECTIVE DATE RIGHTS AND COVENANTS

 

3.1           Cooperation, Exchange of Information, Retention of Records, and
Costs of Reporting.

 

(a)           Upon reasonable request, CWH (on behalf of the CWH Group) and SIR
(on behalf of the SIR Group) will promptly provide, and will cause their
respective Affiliates to provide, the requesting party with such cooperation and
assistance, documents and other information, without charge, as may be necessary
or reasonably helpful in connection with (i) the consummation of the
transactions contemplated by this Agreement and the preservation for each such
party, to the extent reasonably feasible, of the benefits of this Agreement
(including, in the case of SIR, the economic and operational benefits of the
Properties and Property Assets and in the case of CWH, the economic benefits of
the distribution contemplated by Section 2.2(a)), (ii) each such party’s
preparation and filing of any original or amended Tax Return or of any financial
or other report required to be filed under the Exchange Act or other applicable
law, (iii) the conduct of any audit, appeal, protest or other examination or any
judicial or administrative proceeding involving to any extent Taxes or Tax
Returns within the scope of this Agreement, and (iv) the verification of an
amount payable hereunder to, or receivable hereunder from, any other party.

 

(b)           Research Park Properties Trust, a wholly-owned subsidiary of CWH
(“RRPT”), is the landlord under a lease of a portion of Building 2 and all of
Buildings 3 and 4, 12501 Research Park, Austin Texas with Cisco Systems, Inc.
(“Cisco”) most recently amended as of July 15, 2010 (the “Lease”).  Title to
Buildings 3 and 4 and the Properties on which they are located is being conveyed
to REIT Sub2.  REIT Sub2 shall be entitled to all rights and shall perform all
obligations of the landlord under the Lease attributable to Buildings 3 and 4,
and RRPT shall be entitled to all rights and shall perform all obligations of
landlord under the Lease attributable the portion of Building 2 leased
thereunder.  Each of CWH and SIR shall cause their respective subsidiaries to
cooperate with each other in implementing and fulfilling the obligations of
landlord under the Lease.  There shall be no partial assignment of the
landlord’s interest under the Lease attributable to Building 3 and Building 4. 
Each of CWH and SIR shall indemnify the other from any loss resulting from a
breach of their respective subsidiary’s obligations with respect to the Lease. 
If either RRPT or REIT Sub2 fails to perform its respective obligations
hereunder, the other party may perform such acts as are required to fulfill such
obligations, at the cost of the breaching party.  If the Lease is terminated
with

 

9

--------------------------------------------------------------------------------


 

respect to the premises in Building 2, RRPT shall assign the Lease to REIT Sub2
following such termination.

 

(c)           CWH (on behalf of the CWH Group) and SIR (on behalf of the SIR
Group) acknowledge and agree that certain of the Properties are located adjacent
to properties which have been retained by CWH (or other members of the CWH
Group) and that, in order to maintain the economic and operational benefits
attributable to the proximity of such Properties and such adjacent properties,
the cooperation contemplated hereby shall include all reasonable cooperation
with respect to matters relating to the enjoyment, preservation and maintenance
of all such benefits, including (i) the maintenance and operation of any common
parking or other amenities and facilities, (ii) the provision of any access and
other rights, (iii) compliance with zoning rules and regulations, and
(iv) allowances for minor encroachments across property lines.  Each such party
will make its officers and facilities available on a mutually convenient basis
to facilitate such cooperation.

 

(d)           In furtherance of the obligations of each of CWH and SIR pursuant
to clause (i) of Section 3.1(a), relative to the economic and operational
benefits of the Properties and Property Assets and to the economic benefits of
the distribution paid under Section 2.2(a), each of CWH and SIR will, as needed,
act as the agent of the other in the collection of assets and the payment of
Liabilities that belong to the other.  SIR will, within 30 days following the
Effective Date, prepare and deliver to CWH a balance sheet reflecting the
current assets and current Liabilities which were the subject of the
distribution paid under Section 2.2(a).  Contemporaneous with the delivery of
the balance sheet, SIR will remit to CWH any amounts representing such current
assets then collected by SIR on behalf of CWH, net of any amounts representing
current Liabilities then paid by SIR on behalf of CWH, all as set forth on such
balance sheet; thereafter, as amounts representing current assets, net of
current Liabilities, are received or paid by SIR on behalf of CWH, upon demand
but in any event not less often than monthly, SIR will remit to CWH the excess
(if any) of such amounts collected over such amounts paid (in each case since
the last remittance between CWH and SIR), and CWH shall remit to SIR the deficit
(if any) of such amounts paid over such amounts collected (in each case since
the last remittance between CWH and SIR).

 

(e)           For purposes of preparing the balance sheet referred to in
Section 3.1(d), the following items of income and expense with respect to the
Properties, determined as of the close of business on the Effective Date, shall
be included in the determination of current assets and current Liabilities:
(i) rent and additional rent payable under the Leases; (ii) real estate taxes
and assessments payable based on the rates and assessed valuations applicable in
the tax year during which the Effective Date occurs; (iii) electricity, water
and other utility charges payable; (iv) interest expense under the Credit
Facility; and (v) all other items of income and expense as are customarily
prorated in

 

10

--------------------------------------------------------------------------------


 

sales transactions involving properties similar to the Properties.  If any of
the foregoing items cannot be determined as of the date on which the balance
sheet is to be delivered due to the unavailability of information, such items
shall be included on the basis of a good faith estimate by SIR and adjusted and
reconciled as soon as practicable thereafter.  If after the Effective Date, CWH
or any CWH Subsidiary receives rent or additional rent due under any Lease, it
will promptly pay such amounts to SIR.  Any rent or additional rent received by
SIR shall be applied to rent and additional rent due in the inverse order of
their due dates, and SIR shall remit to CWH any such rent or additional rent
attributable to CWH in accordance with Section 3.1(d).  To the extent rent and
additional rent payable under the Leases are to be paid to CWH as part of the
distribution paid under Section 2.2(a), CWH shall not have any right to take any
action to collect the same and SIR shall use commercially reasonable efforts to
do so except that SIR shall have no obligation to institute an Action to enforce
its rights.

 

(f)            Each of CWH and SIR will retain or cause to be retained all
books, records and other documents within its possession or control relating to
the Property Assets and all Tax Returns, and all books, records, schedules,
workpapers, and other documents relating thereto, which Tax Returns and other
materials are within the scope of this Agreement, until the expiration of the
later of (i) all applicable statutes of limitations (including any waivers or
extensions thereof), and (ii) any retention period required by applicable law or
pursuant to any record retention agreement.

 

(g)           Each of CWH and SIR will cooperate to enforce the ownership
limitations in their respective declarations of trust to promote orderly
governance and to maintain the ability of each of CWH and SIR to qualify as a
“real estate investment trust” under Sections 856 through 860 of the Code.

 

3.2           Restrictions.

 

After the Effective Date, and for so long thereafter as CWH owns 9.8% or more of
the outstanding SIR Common Shares, (a) SIR (together with its Affiliates) will
not actually or constructively (within the meaning of Section 856(d) of the
Code, but excepting any constructive attribution from CWH and its Affiliates
(other than members of the SIR Group)) acquire or own more than 4.9% of the
outstanding securities (by vote or value) of any Entity which is also a tenant
of CWH or a CWH Group member, (b) CWH (together with its Affiliates) will not
actually or constructively (within the meaning of Section 856(d) of the Code,
but excepting any constructive attribution from SIR and its Affiliates (other
than members of the CWH Group)) acquire or own more than 4.9% of the outstanding
securities (by vote or value) of any Entity which is also a tenant of SIR or a
SIR Group member, (c) SIR will not take (or permit its Affiliates to take) any
action that, in the reasonable judgment of CWH, might reasonably be expected to
have an adverse impact on the ability of CWH to qualify as a “real estate
investment trust” under Sections 856 through 860 of the Code, and (d) CWH will
not take (or permit its

 

11

--------------------------------------------------------------------------------


 

Affiliates to take) any action that, in the reasonable judgment of SIR, might
reasonably be expected to have an adverse impact on the ability of SIR to
qualify as a “real estate investment trust” under Sections 856 through 860 of
the Code.

 

SECTION 4
REPRESENTATIONS

 

Each party hereto represents and warrants to the other that (i) it is duly
authorized to enter into and perform this Agreement and has duly executed and
delivered this Agreement, (ii) the execution, delivery and performance of its
obligations under this Agreement will not conflict with or result in a breach of
or default under or a violation of its Charter, any material Contract to which
it is a party or by which any of its assets or its Subsidiaries are bound or any
order, judgment, decree, permit, statute, law, rule or regulation to which it or
any of its Subsidiaries is subject, and (iii) this Agreement constitutes its
valid and binding obligation, enforceable in accordance with its terms, subject
to (A) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement generally of creditors’ rights and remedies,
(B) general principles of equity (regardless of whether considered in a
proceeding at law or in equity), including the discretion of any court of
competent jurisdiction in granting specific performance or other equitable
relief, and (C) an implied duty to take action and make determinations on a
reasonable basis and in good faith.

 

SECTION 5
INDEMNIFICATION

 

5.1           Indemnification by CWH.

 

From and after the Effective Date, CWH shall indemnify and hold harmless SIR,
its Subsidiaries, each of their respective directors, trustees, officers,
employees and agents, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “SIR Indemnified Parties”) from and
against any and all damages, claims, losses, expenses, costs, obligations and
liabilities, including liabilities for all reasonable attorneys’, accountants’,
and experts’ fees and expenses, including those incurred to enforce the terms of
this Agreement (collectively, “Covered Liabilities”), suffered, directly or
indirectly, by any SIR Indemnified Party by reason of, or arising out of:

 

(a)           any breach of any covenant or agreement of CWH contained in this
Agreement; or

 

(b)           any CWH Liabilities.

 

12

--------------------------------------------------------------------------------


 

5.2           Indemnification by SIR.

 

From and after the Effective Date, SIR shall indemnify and hold harmless CWH,
its Subsidiaries, each of their respective directors, trustees, officers,
employees and agents, and each of the heirs, executors, successors and assigns
of any of the foregoing (collectively, the “CWH Indemnified Parties”) from and
against any and all Covered Liabilities suffered, directly or indirectly, by any
CWH Indemnified Party by reason of, or arising out of:

 

(a)           any breach of any covenant or agreement of SIR contained in this
Agreement; or

 

(b)           any SIR Liabilities.

 

5.3           Certain Limitations, Etc.

 

The amount of any Covered Liabilities for which indemnification is provided
under this Agreement shall be net of any amounts actually recovered by the
indemnified party from third parties (including amounts actually recovered under
insurance policies) with respect to such Covered Liabilities.  Any indemnifying
party hereunder shall be subrogated to the rights of the indemnified party upon
payment in full of the amount of the relevant indemnifiable loss.  An insurer
who would otherwise be obligated to pay any claim shall not be relieved of the
responsibility with respect thereto or, solely by virtue of the indemnification
provision hereof, have any subrogation rights with respect thereto. If any
indemnified party recovers an amount from a third party in respect of an
indemnifiable loss for which indemnification is provided in this Agreement after
the full amount of such indemnifiable loss has been paid by an indemnifying
party or after an indemnifying party has made a partial payment of such
indemnifiable loss and the amount received from the third party exceeds the
remaining unpaid balance of such indemnifiable loss, then the indemnified party
shall promptly remit to the indemnifying party the excess of (i) the sum of the
amount theretofore paid by such indemnifying party in respect of such
indemnifiable loss plus the amount received from the third party in respect
thereof, less (ii) the full amount of such Covered Liabilities.

 

5.4           Priority of Section 6.

 

As to the Tax matters addressed in Section 6, including the indemnification for
Taxes and the notice, control and conduct of Tax Contests, the provisions of
Section 6 shall be the exclusive governing provisions.

 

SECTION 6
TAX MATTERS

 

6.1           General Responsibility for Taxes.

 

(a)           All federal Income Taxes of the CWH Group shall be borne by, shall
be the responsibility of, and shall be paid by the CWH Group, and all federal
Income Taxes

 

13

--------------------------------------------------------------------------------


 

of the SIR Group shall be borne by, shall be the responsibility of, and shall be
paid by the SIR Group.  For purposes of federal Income Taxes, items of income,
gain, loss, deduction, expenditure, and credit shall be allocated and
apportioned between the CWH Group and the SIR Group in the following manner. 
Any item relating to the Property Assets or the SIR Group shall be: 
(i) allocated exclusively to the CWH Group if such item is in respect of a
period ending before the Effective Date; (ii) allocated exclusively to the SIR
Group if such item is in respect of a period commencing after the Effective
Date; and (iii) apportioned, if such item is in respect of a period that
includes the Effective Date, between the CWH Group and the SIR Group in a manner
consistent with (A) applicable Tax laws (including the analogous principles of
Section 1.1361-5(a)(1)(iii) of the Treasury Regulations under which the SIR
Group would cease to be a qualified REIT subsidiary of the CWH Group at the
close of the Effective Date), (B) the continued qualification of both CWH and
SIR as real estate investment trusts under the Code, and (C) commercially
reasonable prorations of items between transferors and transferees of real
estate.

 

(b)           For any state or local Income Tax that follows Section 856(i) of
the Code and Section 301.7701-2(c)(2)(i) of the Treasury Regulations, (i) such
state and local Income Taxes of the CWH Group shall be borne by, shall be the
responsibility of, and shall be paid by CWH, and (ii) such state and local
Income Taxes of the SIR Group shall be borne by, shall be the responsibility of,
and shall be paid by SIR; for purposes of such state and local Income Taxes,
items of income, gain, loss, deduction, expenditure, and credit shall be
allocated and apportioned between the CWH Group and the SIR Group in the same
manner as Section 6.1(a).

 

(c)           State or local Income Taxes of any member of the CWH Group that
are not covered by Section 6.1(b) shall be borne by, shall be the responsibility
of, and shall be paid by CWH.  State or local Income Taxes of any member of the
SIR Group that are not covered by Section 6.1(b), without duplication for Taxes
included in current Liabilities as part of the distribution in Section 2.2(a),
shall be: (i) allocated exclusively to the CWH Group if such item is in respect
of a portion of a period prior to the Effective Date; (ii) allocated exclusively
to the SIR Group if such item is in respect of a portion of a period following
the Effective Date; and (iii) allocated under the apportionment principles of
Section 6.1(a)(iii) if such item arises during a portion of a period including
the Effective Date.

 

(d)           Other Taxes (other than those included in SIR Expenses) of any
member of the SIR Group shall be allocated, but without duplication for Taxes
included in current Liabilities as part of the distribution in Section 2.2(a),
consistent with the apportionment principles of Section 6.1(a)(iii), between the
CWH Group and the SIR Group on the basis of actual transactions, events or
activities (including, if applicable, days elapsed) that give rise to or create
liability for such Taxes on or before the Effective Date (to be borne by,

 

14

--------------------------------------------------------------------------------


 

be the responsibility of, and be paid by, the CWH Group) versus those that give
rise to create liability for such Taxes after the Effective Date (to be borne
by, be the responsibility of, and be paid by the SIR Group).

 

(e)           CWH shall hold SIR harmless from and against all Taxes which are
to be borne by the CWH Group under this Section 6.1.  SIR shall hold CWH
harmless from and against all Taxes which are to be borne by the SIR Group under
this Section 6.1.

 

6.2           Allocation of Certain Taxes among Taxable Periods.

 

CWH and SIR agree that if SIR or any member of the SIR Group is permitted but
not required under any applicable Tax law, including applicable state and local
Income Tax laws, to treat the day before the Effective Date or the Effective
Date as the last day of a taxable period, CWH and SIR shall cooperate so that
such day will be treated as the last day of a taxable period.

 

6.3           Filing and Payment Responsibility.

 

(a)           Each of CWH (on behalf of the CWH Group) and SIR (on behalf of the
SIR Group) shall cause to be prepared and filed such Tax Returns as the CWH
Group and the SIR Group, respectively, are required to file with applicable
Taxing Authorities.  Each of CWH (on behalf of the CWH Group) and SIR (on behalf
of the SIR Group) agree that, except as required by applicable law or a final
determination resulting from a Tax Contest (defined below) including either CWH
or SIR, they will not take positions in any such Tax Return that are
inconsistent with (i) the description of federal Income Tax consequences in the
SIR Registration Statement or in the section of CWH’s Annual Report on Form 10-K
for its year ended December 31, 2011 captioned “Federal Income Tax
Considerations — Our Relationship with SIR” and (ii) and any other Tax Return,
whether filed on behalf of the CWH Group or the SIR Group, previously or
substantially contemporaneously filed with such Tax Return.  In particular, CWH
and SIR will use all reasonable business efforts to cooperate with one another
in valuing the individual assets comprising the Property Assets, to the extent
such valuations are necessary for Tax purposes.

 

(b)           To the extent that either of the CWH Group or the SIR Group bears
responsibility pursuant to Section 6.1 for some or all of a Tax which is to be
paid with a Tax Return for which the other bears preparation and filing
responsibility pursuant to Section 6.3, then (i) the party bearing
responsibility for some or all of such Tax shall have the right to review and
comment upon such Tax Return at least fifteen (15) days before such Tax Return
must be filed, (ii) the party bearing responsibility for some or all of such Tax
shall pay over by wire transfer the amount of such Tax for which it is
responsible to the party filing such Tax Return at least three (3) days before
such Tax Return must be filed, and (iii) the party responsible for preparing and
filing such Tax Return will file

 

15

--------------------------------------------------------------------------------


 

such Tax Return on or before its due date and pay over to the applicable Taxing
Authority the amount of Tax due with such Tax Return.

 

(c)           SIR will file, effective as of seven days prior to the Effective
Date, an affirmative election on Internal Revenue Service Form 8832 to be taxed
as an association taxable as a corporation, such that SIR on the Effective Date
will be a “qualified REIT subsidiary” of CWH within the meaning of
Section 856(i) of the Code.  SIR will not cause or permit the filing of any
election on Internal Revenue Service Form 8832 with respect to any of its
Subsidiaries in respect of any period preceding or including the Effective Date,
such that the SIR Subsidiaries through the Effective Date will remain
“disregarded entities” of CWH within the meaning of Section 301.7701-3 of the
Treasury Regulations under Section 7701 of the Code.

 

(d)           CWH and SIR shall cooperate to file, effective as of the day after
the Effective Date, a Code Section 856(l) “taxable REIT subsidiary” election for
CWH’s investment in SIR after the Effective Date, and at CWH’s request shall
renew and refile such election effective each January 1 thereafter for so long
as CWH continues to own 9.8% or more of SIR’s outstanding Common Shares.

 

(e)           CWH and SIR agree to (i) apply Section 362(e)(2)(C) of the Code to
the Section 351 incorporation transaction described in the section of the SIR
Registration Statement captioned “Federal Income Tax Considerations —
Depreciation and Federal Income Tax Treatment of Leases” and in the section of
CWH’s Annual Report on Form 10-K for its year ended December 31, 2011 captioned
“Federal Income Tax Considerations — Our Relationship with SIR”, (ii) apply and
elect comparable provisions of state and local Income Tax law to the maximum
extent possible, and (iii) make appropriate Income Tax elections to effect the
foregoing, including without limitation CWH timely filing the statement
contemplated by Proposed Section 1.362-4(c)(5)(ii)(A) of the Treasury
Regulations with its federal Income Tax return for its taxable year that
includes the Effective Date.

 

6.4           Refunds and Credits.

 

Any refunds or credits of Taxes shall be for the account of the party bearing
responsibility for such Taxes under Section 6.1  Each of CWH and SIR agrees that
if as the result of any audit adjustment made by any Taxing Authority with
respect to a Tax to be borne by the other party under Section 6.1, any member of
the CWH Group or the SIR Group, respectively, receives a Tax benefit in the form
of a cash refund or in the form of a credit applicable against Tax liabilities
to be borne by such benefited party under this Section 6, then the benefited
party shall notify the other party of the same within ten (10) days of, as
applicable, receiving the cash refund or filing the Tax Return in which such
credit is utilized, and then pay over immediately to such other party the amount
of such Tax refund or credit.

 

16

--------------------------------------------------------------------------------

 

6.5           Tax Contests.

 

If either CWH (on behalf of the CWH Group) or SIR (on behalf of the SIR Group)
becomes aware of any audit, pending or threatened assessment, official inquiry,
examination or proceeding (“Tax Contests”) that could result in an official
determination with respect to Taxes due or payable, the responsibility for any
portion of which may rest with the other party, such party shall promptly so
notify the other party in writing.  The party bearing greater responsibility for
the Taxes contested in a Tax Contest shall bear the costs (including attorneys’
and accountants’ fees, but excluding the contested Taxes) of such Tax Contest,
and shall control and conduct such Tax Contest in a reasonable manner after
consulting in good faith with the other party.  The other party shall supply the
party controlling the Tax Contest with such powers of attorney and assistance as
may be reasonably requested.  The responsibility for any additional liability
for Taxes resulting from a Tax Contest shall be allocated and apportioned
between the CWH Group and the SIR Group in accordance with Section 6.1.  Except
to the extent in conflict with the provisions of this Section 6, the provisions
of Section 5.3 shall be applicable to Tax Contests.

 

SECTION 7
MISCELLANEOUS

 

7.1           Arbitration.  Any disputes, claims or controversies between the
parties (i) arising out of or relating to this Agreement, or (ii) brought by or
on behalf of any shareholder of any party or a direct or indirect parent of a
party (which, for purposes of this Section 7.1, shall mean any shareholder of
record or any beneficial owner of shares of any party, or any former shareholder
of record or beneficial owner of shares of any party), either on his, her or its
own behalf, on behalf of any party or on behalf of any series or class of shares
of any party or shareholders of any party against any party or any member,
trustee, officer, manager (including RMR or its successor), agent or employee of
any party, including disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance or enforcement of this Agreement,
including this arbitration provision, or the declarations of trust, limited
liability company agreements or bylaws of any party hereto (all of which are
referred to as “Disputes”), or relating in any way to such a Dispute or Disputes
shall, on the demand of any party to such Dispute be resolved through binding
and final arbitration in accordance with the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (“AAA”) then in effect, except
as those Rules may be modified in this Section 7.1.  For the avoidance of doubt,
and not as a limitation, Disputes are intended to include derivative actions
against trustees, officers or managers of any party and class actions by a
shareholder against those individuals or entities and any party.  For the
avoidance of doubt, a Dispute shall include a Dispute made derivatively on
behalf of one party against another party. For purposes of this Section 7.1, the
term “party” shall include any direct or indirect parent of a party.

 

17

--------------------------------------------------------------------------------


 

There shall be three (3) arbitrators.  If there are only two (2) parties to the
Dispute, each party shall select one arbitrator within fifteen (15) days after
receipt of a demand for arbitration.  Such arbitrators may be affiliated or
interested persons of such parties.  If there are more than two (2) parties to
the Dispute, all claimants, on the one hand, and all respondents, on the other
hand, shall each select, by the vote of a majority of the claimants or the
respondents, as the case may be, one arbitrator within fifteen (15) days after
receipt of a demand for arbitration.  Such arbitrators may be affiliated or
interested persons of the claimants or the respondents, as the case may be.  If
either a claimant (or all claimants) or a respondent (or all respondents) fail
to timely select an arbitrator then the party (or parties) who has selected an
arbitrator may request the AAA to provide a list of three (3) proposed
arbitrators in accordance with the Rules (each of whom shall be neutral,
impartial and unaffiliated with any party) and the party (or parties) that
failed to timely appoint an arbitrator shall have ten days from the date the AAA
provides such list to select one of the three (3) arbitrators proposed by AAA. 
If such party (or parties) fail to select such arbitrator by such time, the
party (or parties) who have appointed the first arbitrator shall then have ten
days to select one of the three (3) arbitrators proposed by AAA to be the second
arbitrator; and, if he/they should fail to select such arbitrator by such time,
the AAA shall select, within fifteen (15) days thereafter, one of the three
(3) arbitrators it had proposed as the second arbitrator.  The two
(2) arbitrators so appointed shall jointly appoint the third and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second arbitrator.  If the
third arbitrator has not been appointed within the time limit specified herein,
then the AAA shall provide a list of proposed arbitrators in accordance with the
Rules, and the arbitrator shall be appointed by the AAA in accordance with a
listing, striking and ranking procedure, with each party having a limited number
of strikes, excluding strikes for cause.

 

The place of arbitration shall be Boston, Massachusetts unless otherwise agreed
by the parties.

 

There shall be only limited documentary discovery of documents directly related
to the issues in dispute, as may be ordered by the arbitrators.

 

In rendering an award or decision (the “Arbitration Award”), the arbitrators
shall be required to follow the laws of State of Maryland.  Any arbitration
proceedings or Arbitration Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Arbitration Award shall be in writing
and may, but shall not be required to, briefly state the findings of fact and
conclusions of law on which it is based.

 

Except to the extent expressly provided by this Agreement or as otherwise agreed
by the parties, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award

 

18

--------------------------------------------------------------------------------


 

any portion of a party’s award to the claimant or the claimant’s attorneys. 
Each party (or, if there are more than two (2) parties to the Dispute, all
claimants, on the one hand, and all respondents, on the other hand,
respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third appointed arbitrator.

 

An Arbitration Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Arbitration Award may be entered in any
court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

Any monetary award shall be made and payable in U.S. dollars free of any tax,
deduction or offset.  Each party against which the Arbitration Award assesses a
monetary obligation shall pay that obligation on or before the thirtieth (30th)
day following the date of the Arbitration Award or such other date as the
Arbitration Award may provide.

 

This Section 7.1 is intended to benefit and be enforceable by the shareholders,
members, direct and indirect parents, trustees, directors, officers, managers
(including RMR or its successor), agents or employees of any party and the
parties and shall be binding on the shareholders of any party and the parties,
as applicable, and shall be in addition to, and not in substitution for, any
other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.

 

7.2           Notices.

 

(a)           Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either in hand, or by telecopy or by Federal Express or similar expedited
commercial carrier, addressed to the recipient of the notice, and with all
freight charges prepaid (if by Federal Express or similar carrier).

 

(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
receipt or refusal, except that whenever under this Agreement a notice is either
received on a day which is not a Business Day or is required to be delivered on
or before a specific day which is not

 

19

--------------------------------------------------------------------------------


 

a Business Day, the day of receipt or required delivery shall automatically be
extended to the next Business Day.

 

(c)           All such notices shall be addressed:

 

If to SIR, to:

 

Select Income REIT

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts  02458

Attn:  President
Telecopy no:  (617) 796-8320

 

If to CWH, to:

 

CommonWealth REIT

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts  02458

Attn:  President
Telecopy no:  (617) 332-3990

 

(d)           By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address up to two other addresses within the United
States of America.

 

7.3           Waivers, Etc.

 

No provision of this Agreement may be waived except by a written instrument
signed by the party waiving compliance. No waiver by any party hereto of any of
the requirements hereof or of any of such party’s rights hereunder shall release
the other parties from full performance of their remaining obligations stated
herein. No failure to exercise or delay in exercising on the part of any party
hereto any right, power or privilege of such party shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege by such party.  This Agreement may not be
amended, nor shall any waiver, change, modification, consent or discharge be
effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

 

20

--------------------------------------------------------------------------------


 

7.4           Assignment; Successors and Assigns; Third Party Beneficiaries.

 

This Agreement and all rights and obligations hereunder shall not be assignable
by any party without the written consent of the other parties, except to a
successor to such party by merger or consolidation or an assignee of
substantially all of the assets of such party.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  This Agreement is not intended and shall not
be construed to create any rights in or to be enforceable in any part by any
other Person.

 

7.5           Severability.

 

If any provision of this Agreement shall be held or deemed to be, or shall in
fact be, invalid, inoperative or unenforceable as applied to any particular case
in any jurisdiction or jurisdictions, or in all jurisdictions or in all cases,
because of the conflict of any provision with any constitution or statute or
rule of public policy or for any other reason, such circumstance shall not have
the effect of rendering the provision or provisions in question invalid,
inoperative or unenforceable in any other jurisdiction or in any other case or
circumstance or of rendering any other provision or provisions herein contained
invalid, inoperative or unenforceable to the extent that such other provisions
are not themselves actually in conflict with such constitution, statute or
rule of public policy, but this Agreement shall be reformed and construed in any
such jurisdiction or case as if such invalid, inoperative or unenforceable
provision had never been contained herein and such provision reformed so that it
would be valid, operative and enforceable to the maximum extent permitted in
such jurisdiction or in such case.

 

7.6           Counterparts, Etc.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  This Agreement constitutes the entire agreement of the parties
hereto with respect to the subject matter hereof and shall supersede and take
the place of any other instruments purporting to be an agreement of the parties
hereto relating to the subject matter hereof.  This Agreement may not be amended
or modified in any respect other than by the written agreement of all of the
parties hereto.

 

7.7           Governing Law.

 

This Agreement shall be interpreted, construed, applied and enforced in
accordance with the laws of the Commonwealth of Massachusetts applicable to
contracts between residents of Massachusetts which are to be performed entirely
within Massachusetts.

 

7.8           Section and Other Headings; Interpretation.

 

The headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement. 
The words “hereof”, “herein”

 

21

--------------------------------------------------------------------------------


 

and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; and Section, subsection and Schedule references are to this
Agreement, unless otherwise specified.  The words “including” and “include”
shall be deemed to be followed by the words “without limitation.”

 

7.9           EXCULPATION.

 

(a)           THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING CWH,
DATED JULY 1, 1994, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE,
OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF CWH SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, CWH. 
ALL PERSONS DEALING WITH CWH IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF CWH
FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

(b)           THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING SIR,
DATED MARCH 9, 2012, AS FILED WITH THE STATE DEPARTMENT OF ASSESSMENTS AND
TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE
OR AGENT OF SIR SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY,
FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SIR.  ALL PERSONS DEALING WITH SIR IN
ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF SIR FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

COMMONWEALTH REIT

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Title: President

 

 

 

 

 

 

 

SELECT INCOME REIT

 

 

 

 

 

 

By:

/s/ David M. Blackman

 

 

Title: President and Chief Operating Officer

 

23

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(32)

 

PROPERTIES

 

Property Owner

 

Street

 

City

 

State

Hub Properties Trust

 

40 Inverness Center

 

Birmingham

 

AL

Hub Properties Trust

 

42 Inverness Center

 

Birmingham

 

AL

Hub Properties Trust

 

44 Inverness Center

 

Birmingham

 

AL

Hub Properties Trust

 

1920 and 1930 University Drive

 

Tempe

 

AZ

Hub Properties Trust

 

2235 Iron Point Road

 

Folsom

 

CA

Hub Properties Trust

 

47131 Bayside Parkway

 

Fremont

 

CA

Blue Dog Properties Trust

 

2 Tower Drive

 

Wallingford

 

CT

Hub Properties Trust

 

2100 NW 82nd Avenue

 

Miami

 

FL

Alpha BT LLC

 

91-222 Olai

 

Oahu

 

HI

Alpha BT LLC

 

91-209 Kuhela

 

Oahu

 

HI

Hawaii Metamorphosis LLC

 

91-008 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-265 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-255 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-241 Kalaeloa

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-141 Kalaeloa

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-250 Komohana

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-202 Kalaeloa

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-080 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-027 Kaomi Loop

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-185 Kalaeloa

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-329 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-399 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-086 Kaomi Loop

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-349 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-400 Komohana

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-170 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-218 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-175 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-091 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-087 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-083 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-091 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-220 Kalaeloa

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-252 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-259 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-238 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-410 Komohana (A)

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-410 Komohana (B)

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-300 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-171 Olai

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-120 Kauhi

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-150 Hanua

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-102 Kaomi Loop

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-102 Kaomi Loop

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-064 Kaomi Loop

 

Oahu

 

HI

Hawaii MMGD LLC

 

91-119 Olai

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

Property Owner

 

Street

 

City

 

State

Hawaii MMGD LLC

 

Texaco Easement

 

Oahu

 

HI

Hawaii MMGD LLC

 

Tesaro 967 Easement

 

Oahu

 

HI

Hawaii MMGD LLC

 

AES HI Easement

 

Oahu

 

HI

Hawaii MMGD LLC

 

Other Easments & Lots

 

Oahu

 

HI

Hawaii Phoenix Properties LLC

 

91-150 Kaomi Loop

 

Oahu

 

HI

Higgins Properties LLC

 

80 Sand Island Access Road

 

Oahu

 

HI

Higgins Properties LLC

 

525 N. King Street

 

Oahu

 

HI

Higgins Properties LLC

 

94-240 Pupuole Street

 

Oahu

 

HI

LTMAC Properties LLC

 

2833 Paa Street #2

 

Oahu

 

HI

LTMAC Properties LLC

 

2879 Paa Street

 

Oahu

 

HI

LTMAC Properties LLC

 

2833 Paa Street

 

Oahu

 

HI

LTMAC Properties LLC

 

1055 Ahua Street

 

Oahu

 

HI

LTMAC Properties LLC

 

2875 Paa Street

 

Oahu

 

HI

LTMAC Properties LLC

 

1000 Mapunapuna Street

 

Oahu

 

HI

LTMAC Properties LLC

 

2850 Paa Street

 

Oahu

 

HI

LTMAC Properties LLC

 

2828 Paa Street

 

Oahu

 

HI

LTMAC Properties LLC

 

1045 Mapunapuna Street

 

Oahu

 

HI

LTMAC Properties LLC

 

1122 Manunapuna Street

 

Oahu

 

HI

LTMAC Properties LLC

 

2810 Paa Street

 

Oahu

 

HI

LTMAC Properties LLC

 

2886 Paa Street

 

Oahu

 

HI

LTMAC Properties LLC

 

1052 Ahua Street

 

Oahu

 

HI

LTMAC Properties LLC

 

1024 Mapunapuna Street

 

Oahu

 

HI

LTMAC Properties LLC

 

1030 Mapunapuna Street

 

Oahu

 

HI

Masters Properties LLC

 

733 Mapunapuna Street

 

Oahu

 

HI

Masters Properties LLC

 

812 Mapunapuna Street

 

Oahu

 

HI

Masters Properties LLC

 

2969 Mapunapuna Street

 

Oahu

 

HI

Masters Properties LLC

 

2839 Mokumoa Street

 

Oahu

 

HI

Masters Properties LLC

 

2861 Mokumoa Street

 

Oahu

 

HI

Masters Properties LLC

 

2831 Awaawaloa Street

 

Oahu

 

HI

Masters Properties LLC

 

2814 Kilihau Street

 

Oahu

 

HI

Masters Properties LLC

 

2804 Kilihau Street

 

Oahu

 

HI

Masters Properties LLC

 

692 Mapunapuna Street

 

Oahu

 

HI

Masters Properties LLC

 

669 Ahua Street

 

Oahu

 

HI

Masters Properties LLC

 

2857 Awaawaloa Street

 

Oahu

 

HI

Masters Properties LLC

 

2812 Awaawaloa Street

 

Oahu

 

HI

Masters Properties LLC

 

819 Ahua Street

 

Oahu

 

HI

Masters Properties LLC

 

2831 Kaihikapu Street

 

Oahu

 

HI

Masters Properties LLC

 

673 Ahua Street

 

Oahu

 

HI

Masters Properties LLC

 

2827 Kaihikapu Street

 

Oahu

 

HI

Masters Properties LLC

 

789 Mapunapuna Street

 

Oahu

 

HI

Masters Properties LLC

 

2808 Kam Highway

 

Oahu

 

HI

Masters Properties LLC

 

2815 Kilihau Street

 

Oahu

 

HI

Masters Properties LLC

 

2821 Kilihau Street

 

Oahu

 

HI

Masters Properties LLC

 

2829 Kilihau Street

 

Oahu

 

HI

Masters Properties LLC

 

2106 Kaliawa Street

 

Oahu

 

HI

Masters Properties LLC

 

140 Puuhale Road

 

Oahu

 

HI

Masters Properties LLC

 

2122 Kaliawa Street

 

Oahu

 

HI

Masters Properties LLC

 

151 Puuhale Road

 

Oahu

 

HI

Masters Properties LLC

 

204 Sand Island Access Road

 

Oahu

 

HI

Masters Properties LLC

 

2810 Pukoloa Street

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

Property Owner

 

Street

 

City

 

State

Masters Properties LLC

 

944 Ahua Street

 

Oahu

 

HI

Masters Properties LLC

 

918 Ahua Street

 

Oahu

 

HI

Masters Properties LLC

 

1050 Kikowaena Street

 

Oahu

 

HI

Masters Properties LLC

 

949 Mapunapuna Street

 

Oahu

 

HI

Masters Properties LLC

 

2850 Mokumoa Street

 

Oahu

 

HI

Masters Properties LLC

 

905 Ahua Street

 

Oahu

 

HI

Masters Properties LLC

 

1062 Kikowaena Street

 

Oahu

 

HI

Masters Properties LLC

 

2829 Pukoloa Street

 

Oahu

 

HI

Masters Properties LLC

 

2841 Pukoloa Street

 

Oahu

 

HI

Masters Properties LLC

 

2819 Pukoloa Street

 

Oahu

 

HI

Masters Properties LLC

 

1024 Kilowaena Street

 

Oahu

 

HI

Masters Properties LLC

 

2840 Mokumoa Street

 

Oahu

 

HI

Masters Properties LLC

 

2830 Mokumoa Street

 

Oahu

 

HI

Masters Properties LLC

 

2635 Waiwai Loop A

 

Oahu

 

HI

Masters Properties LLC

 

2635 Waiwai Loop B

 

Oahu

 

HI

Orville Properties LLC

 

2344 Pahounui Drive

 

Oahu

 

HI

Orville Properties LLC

 

238 Sand Island Access Road

 

Oahu

 

HI

Orville Properties LLC

 

2308 Pahounui Drive

 

Oahu

 

HI

Orville Properties LLC

 

2264 Pahounui Drive

 

Oahu

 

HI

Orville Properties LLC

 

2276 Pahounui Drive

 

Oahu

 

HI

Orville Properties LLC

 

228 Mohonua Place

 

Oahu

 

HI

Orville Properties LLC

 

214 Sand Island Access Road

 

Oahu

 

HI

Orville Properties LLC

 

120 Sand Island Access Road

 

Oahu

 

HI

RFRI Properties LLC

 

848 Ala Lilikoi Boulevard A

 

Oahu

 

HI

RFRI Properties LLC

 

846 Ala Lilikoi Boulevard B

 

Oahu

 

HI

Robin 1 Properties LLC

 

2815 Kaihikapu Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

609 Ahua Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

2849 Kaihikapu Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

2915 Kaihikapu Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

619 Mapunapuna Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

2847 Awaawaloa Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

659 Ahua Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

2760 Kam Highway

 

Oahu

 

HI

Robin 1 Properties LLC

 

645 Ahua Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

675 Mapunapuna Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

2816 Awaawaloa Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

2829 Awaawaloa Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

2836 Awaawaloa Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

148 Mokauea Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

2135 Auiki Street

 

Oahu

 

HI

Robin 1 Properties LLC

 

218 Mohonua Place

 

Oahu

 

HI

Robin 1 Properties LLC

 

180 Sand Island Access Road

 

Oahu

 

HI

Robin 1 Properties LLC

 

2250 Pahounui Drive

 

Oahu

 

HI

Robin 1 Properties LLC

 

158 Sand Island Access Road

 

Oahu

 

HI

Robin 1 Properties LLC

 

228 Mohonua Place

 

Oahu

 

HI

Tanaka Properties LLC

 

113 Puuhale Road

 

Oahu

 

HI

Tanaka Properties LLC

 

2140 Kaliawa Street

 

Oahu

 

HI

Tanaka Properties LLC

 

165 Sand Island Access Road

 

Oahu

 

HI

Tanaka Properties LLC

 

2020 Auiki Street

 

Oahu

 

HI

Tanaka Properties LLC

 

2103 Kaliawa Street

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

Property Owner

 

Street

 

City

 

State

Tanaka Properties LLC

 

1926 Auiki Street

 

Oahu

 

HI

Tanaka Properties LLC

 

1391 Kahai Street

 

Oahu

 

HI

Tanaka Properties LLC

 

215 Puuhale Road

 

Oahu

 

HI

Tanaka Properties LLC

 

207 Puuhale Road

 

Oahu

 

HI

Tanaka Properties LLC

 

125 Puuhale Road

 

Oahu

 

HI

Tanaka Properties LLC

 

125B Puuhale Road

 

Oahu

 

HI

Tanaka Properties LLC

 

2001 Kahai Street

 

Oahu

 

HI

Tanaka Properties LLC

 

2110 Auiki Street

 

Oahu

 

HI

Tanaka Properties LLC

 

142 Mokauea Street

 

Oahu

 

HI

Tanaka Properties LLC

 

2139 Kaliawa Street

 

Oahu

 

HI

Tanaka Properties LLC

 

2127 Auiki Street

 

Oahu

 

HI

Tanaka Properties LLC

 

2144 Auiki Street

 

Oahu

 

HI

Tanaka Properties LLC

 

179 Sand Island Access Road

 

Oahu

 

HI

Tanaka Properties LLC

 

106 Puuhale Road

 

Oahu

 

HI

Tanaka Properties LLC

 

120 Mokauea Street

 

Oahu

 

HI

Tanaka Properties LLC

 

120B Mokauea Street

 

Oahu

 

HI

Tanaka Properties LLC

 

231 Sand Island Access Road

 

Oahu

 

HI

Tanaka Properties LLC

 

231B Sand Island Access Road

 

Oahu

 

HI

Tanaka Properties LLC

 

220 Puuhale Road

 

Oahu

 

HI

Tanaka Properties LLC

 

150 Puuhale Road

 

Oahu

 

HI

Tanaka Properties LLC

 

197 Sand Island Access Road

 

Oahu

 

HI

Tanaka Properties LLC

 

2019 Kahai Street

 

Oahu

 

HI

TedCal Properties LLC

 

1360 Pali Highway A

 

Oahu

 

HI

TedCal Properties LLC

 

1360 Pali Highway B

 

Oahu

 

HI

TedCal Properties LLC

 

33 S. Vineyard Boulevard

 

Oahu

 

HI

TSM Properties LLC

 

709 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

2839 Kilihau Street

 

Oahu

 

HI

TSM Properties LLC

 

2906 Kaihikapu Street

 

Oahu

 

HI

TSM Properties LLC

 

2850 Awaawaloa Street

 

Oahu

 

HI

TSM Properties LLC

 

2864 Awaawaloa Street

 

Oahu

 

HI

TSM Properties LLC

 

2806 Kaihikapu Street

 

Oahu

 

HI

TSM Properties LLC

 

2838 Kilihau Street

 

Oahu

 

HI

TSM Properties LLC

 

852 Mapunapuna Street

 

Oahu

 

HI

TSM Properties LLC

 

855 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

2855 Kaihikapu Street

 

Oahu

 

HI

TSM Properties LLC

 

865 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

719 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

759 Puuloa Road

 

Oahu

 

HI

TSM Properties LLC

 

770 Mapunapuna Street

 

Oahu

 

HI

TSM Properties LLC

 

704 Mapunapuna Street

 

Oahu

 

HI

TSM Properties LLC

 

822 Mapunapuna Street

 

Oahu

 

HI

TSM Properties LLC

 

842 Mapunapuna Street

 

Oahu

 

HI

TSM Properties LLC

 

2829 Kaihikapu Street - A

 

Oahu

 

HI

TSM Properties LLC

 

2928 Kaihikapu Street - B

 

Oahu

 

HI

TSM Properties LLC

 

850 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

2965 Mokumoa Street

 

Oahu

 

HI

TSM Properties LLC

 

2833 Kilihau Street

 

Oahu

 

HI

TSM Properties LLC

 

761 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

702 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

2858 Kaihikapu Street

 

Oahu

 

HI

 

--------------------------------------------------------------------------------


 

Property Owner

 

Street

 

City

 

State

TSM Properties LLC

 

2809 Kaihikapu Street

 

Oahu

 

HI

TSM Properties LLC

 

803 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

2889 Mokumoa Street

 

Oahu

 

HI

TSM Properties LLC

 

830 Mapunapuna Street

 

Oahu

 

HI

TSM Properties LLC

 

2846-A Awaawaloa Street

 

Oahu

 

HI

TSM Properties LLC

 

697 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

808 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

659 Puuloa Road

 

Oahu

 

HI

TSM Properties LLC

 

667 Puuloa Road

 

Oahu

 

HI

TSM Properties LLC

 

679 Puuloa Road

 

Oahu

 

HI

TSM Properties LLC

 

689 Puuloa Road

 

Oahu

 

HI

TSM Properties LLC

 

2826 Kaihikapu Street

 

Oahu

 

HI

TSM Properties LLC

 

685 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

2844 Kaihikapu Street

 

Oahu

 

HI

TSM Properties LLC

 

2819 Mokumoa Street - A

 

Oahu

 

HI

TSM Properties LLC

 

2819 Mokumoa Street - B

 

Oahu

 

HI

TSM Properties LLC

 

2879 Mokumoa Street

 

Oahu

 

HI

TSM Properties LLC

 

851 Mapunapuna Street

 

Oahu

 

HI

TSM Properties LLC

 

855 Mapunapuna Street

 

Oahu

 

HI

TSM Properties LLC

 

766 Mapunapuna Street

 

Oahu

 

HI

TSM Properties LLC

 

2908 Kaihikapu Street

 

Oahu

 

HI

TSM Properties LLC

 

729 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

739 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

2868 Kaihikapu Street

 

Oahu

 

HI

TSM Properties LLC

 

660 Ahua Street

 

Oahu

 

HI

TSM Properties LLC

 

2869 Mokumoa Street

 

Oahu

 

HI

TSM Properties LL

 

2850 Awaawaloa Street

 

Oahu

 

HI

Z&A Properties LLC

 

1001 Ahua Street

 

Oahu

 

HI

Z&A Properties LLC

 

2864 Mokumoa Street

 

Oahu

 

HI

Z&A Properties LLC

 

2855 Pukoloa Street

 

Oahu

 

HI

Z&A Properties LLC

 

2856 Pukoloa Street

 

Oahu

 

HI

Z&A Properties LLC

 

1150 Kikowaena Street

 

Oahu

 

HI

Z&A Properties LLC

 

960 Ahua Street

 

Oahu

 

HI

Z&A Properties LLC

 

950 Mapunapuna Street

 

Oahu

 

HI

Z&A Properties LLC

 

960 Mapunapuna Street

 

Oahu

 

HI

Z&A Properties LLC

 

930 Manunapuna Street

 

Oahu

 

HI

Z&A Properties LLC

 

1038 Kikowaena Street

 

Oahu

 

HI

Z&A Properties LLC

 

910 Mapunapuna Street

 

Oahu

 

HI

Z&A Properties LLC

 

970 Ahua Street

 

Oahu

 

HI

Z&A Properties LLC

 

1027 Kikowaena Street

 

Oahu

 

HI

Z&A Properties LLC

 

2960 Mokumoa Street

 

Oahu

 

HI

Blue Dog LLC

 

951 Trails Road

 

Eldridge

 

IA

Blue Dog LLC

 

2300 N. 33rd Avenue East

 

Newton

 

IA

Hub Properties Trust

 

1061-1101 Pacific Avenue

 

Erlanger

 

KY

Hub Properties Trust

 

330 Billerica Road

 

Chelmsford

 

MA

Hub MA Realty Trust

 

111 Powdermill Road

 

Maynard

 

MA

Hub Properties Trust

 

8687 Carling Road

 

Liverpool

 

NY

Hub Properties Trust

 

1212 Pittsford-Victor Road

 

Pittsford

 

NY

Hub Properties Trust

 

500 Canal View Boulevard

 

Rochester

 

NY

Blue Dog Properties Trust

 

32150 Just Imagine Drive

 

Avon

 

OH

 

--------------------------------------------------------------------------------


 

Property Owner

 

Street

 

City

 

State

Blue Dog Bookspan Properties LLC

 

501 Ridge Avenue

 

Hanover

 

PA

Hub Properties Trust

 

12501 Research Park (Bldg. 3)

 

Austin

 

TX

Hub Properties Trust

 

12501 Research Park (Bldg. 4)

 

Austin

 

TX

Hub Properties Trust

 

4221 W. John Carpenter Freeway

 

Irving

 

TX

Hub Properties Trust

 

181 Battaile Drive

 

Winchester

 

VA

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(e)(i)

 

CERTAIN PROPERTY OWNERS

 

Blue Dog Bookspan Properties LLC

Blue Dog LLC

Blue Dog Properties Trust

Hub Properties Trust

Hub MA Realty Trust

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(e)(ii)

 

CERTAIN PROPERTY OWNERS

 

Alpha BT LLC

Hawaii Metamorphosis LLC

Hawaii MMGD LLC

Hawaii Phoenix Properties LLC

Higgins Properties LLC

LTMAC Properties LLC

Masters Properties LLC

Orville Properties LLC

RFRI Properties LLC

Robin 1 Properties LLC

Tanaka Properties LLC

TedCal Properties LLC

TSM Properties LLC

Z&A Properties LLC

 

--------------------------------------------------------------------------------
